DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 6-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) and further in view of Parise (US 20040142733)

Re Claim 1; Hyde discloses a system for transmission of power (Fig. 1) from at least one transmitter (10) having a field of view, to at least one receiver (20) in the field of view, at least one transmitter of said system comprising: 
a two beam emitter (12 used in transmitting a higher level of power and 14 used in transmitting a lower level of power) configured to emit into the field of view a single beam providing either a first minimal energy allotment (par 0056, and also Fig. 2 step 40), or said first minimal energy allotment followed by a second amount of energy greater than said first minimal energy allotment, (First beam sent by 12 is used in communication whiles the beam from 12 is used in power transfer after negotiation)
said beam emitter located in said at least one transmitter (10) and said beam directable by a scanner towards said at least one receiver, (20) 
said at least one transmitter configured to receive data transmitted from said at least one receiver, (20) said data comprising at least one of (i) a unique ID and (ii) power requirements of said receiver; (par 0056 and 0059; Optionally, location unit 14 may interpret this signal or other information to determine a receiver location, as shown in step 44. In some embodiments, the signal may include identifying information for power receiver 20, in which case, location unit 14 may use the identifying information to determine a location for power receiver 20 (e.g., by accessing a location database, or by determining a previous location for the same unit). In some embodiments, location unit 14 may determine an attitude of the receiving unit (e.g., by signal strength, by interpreting a signal including attitude information, or by imaging).)
wherein said at least one transmitter is configured to perform one of (a) denying power transmission to said receiver and (b) causing said beam emitter to direct said second beam conveying said second amount of energy towards said receiver, based on said at least one of (i) a unique ID and (ii) power requirements received by said at least one transmitter from said at least one receiver.(Par 0059-0060)
Hyde does not necessarily disclose wherein, when any of said receivers are in a sleeping mode, said first minimal energy allotment emitted by said single beam emitter is configured to wake up said at least one receiver, causing said at least one receiver to respond with said data transmission to said at least one transmitter, and a single beam emitter 
However, Hilario discloses an analogous art where a first electronic device optically communicates with a second electronic device. Each of the devices includes one or more optical transmitters, one or more optical receivers, and one or more lenses where each of the lenses includes at least a first and a second optical path that are optically isolated from each other. One or more optical transmitters of such a first or electronic device may periodically, continually, or otherwise transmit (such as in response to a signal from one or more alignment elements) and one or more receivers of the other device may periodically, continually, or otherwise (such as in response to a signal from one or more alignment elements) monitor for such a transmission.
Upon receipt of such a transmission, the device including the receiver may wake up and/or otherwise alter the power state of a power transmission and/or charging system component of the first and/or second electronic device in order for power transmission and/or charging to be performed between the first and second electronic devices. (Par. 0031).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to wake the load up with a control motivated by the desire to efficiently transmit power to the load so that power the appropriate amount of power is transmitted to the load to avoid damages to it. 
The combination does not disclose a single beam emitter configured to provide both power and data
However, Parise disclose a single beam emitter (22a) configured to provide both power and data. (Fig. 11b)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have combine the first and second beam emitters into a single emitter as taught by Parise, motivated by the desire to reduce the form factor of the transmitter so that the cost of device is minimal since fewer components are relied upon when making the transmitter device. 

Re Claim 2; Hyde discloses wherein at least one receiver has an identifying pattern which can be detected by said transmitter in order to qualify the receiver as a potentially legitimate receiver. (par 0049)

Re Claim 3; Hyde discloses wherein said identifying pattern is optical. (par 0049)

Re Claim 4; Hyde discloses wherein said identifying pattern results from a retroreflection from at least one receiver. (par 0049)

Re Claim 6; Hyde discloses wherein said at least one transmitter is adapted to transmit power to at least one of said receivers, said power being at a level which is less than the power reception capabilities of said receiver, and less than the power reception capabilities of said receiver's power client(s) and less than the maximal safe power transmission limit of said at least one transmitter. (par 0054)

Re Claim 7; Hyde discloses wherein said at least one transmitter is adapted to determine a transmission profile of power to be transmitted, based on data received from at least one of said receivers.(par 0055 and 60 The request for power may include identity or location information for power receiver 20, information about power needs of power receiver 20, As shown in step 58, power receiver 20 receives beamed power in response to the request via power receiving unit 26.)

Re Claim 8; Hyde discloses wherein said transmission profile is generated from an algorithm processed in said at least one transmitter, or in a device in communication therewith. (par 0055 and 60 The request for power may include identity or location information for power receiver 20, information about power needs of power receiver 20, As shown in step 58, power receiver 20 receives beamed power in response to the request via power receiving unit 26.)

Re Claim 9; Hyde discloses wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver. (Fig. 8, 0072-0076 and also se Fig. 9)

Re Claim 10; Hyde discloses wherein said single beam is a laser beam (par 0072)

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) and further in view of Parise (US 20040142733) and Chan et al. (US 2015/0141086)

Re Claims 4 and 5; Hyde discloses identification as discussed above. 
Kwon does not disclose wherein said identifying pattern results from a retroreflection from at least one receiver and wherein at least one of said receivers comprises at least one filter that may transmit or block certain wavelengths that may provide identification data enabling the receiver to be capable of receiving power from transmitters matching a characteristic of said at least one filter.
However, Chan discloses wherein at least one receiver has an identifying pattern which can be detected by said transmitter in order to qualify the receiver as a potentially legitimate receiver, wherein said identifying pattern is optical and wherein said identifying pattern results from a retroreflection from at least one receiver (Fig. 29 and also see Par 0113)
Therefore, it would have been obvious to one of the ordinary skilled to have included a retroreflection to the receiver in order to efficiently identify the transmitter based on reflection which reflects the maximum light back to its source minimizes the scattering of light.


Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) and further in view of Parise (US 20040142733) and Takeuchi. (US 2013/0328417)

Re Claim 9; Hyde disclosure has been discussed above
Hyde does not disclose wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver.  
Takeuchi discloses wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver. (Par. 0102)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to include additional transmitter motivated by the desire to increase power availability to the loads so that the load is provided with adequate amount of power needed to operate efficiently. 

Claims 11-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) 

Re Claim 11; Hyde discloses a system (Fig. 1) for transmission of power to at least one receiver (22) located in a remote volume (the volume is understood as a dimension or a space or the table), said system comprising: 
at least one transmitter (10, specifically 14), configured to detect said at least one receiver (20) within the remote volume (would be classified as the table) and having a single beam emitter configured to transmit a single beam, said single beam containing a first safe minimal amount of energy (For example, transmission unit 24 may be configured to transmit the request by generating and transmitting a request signal, or by reflecting the broadcast signal (Par 0055 e.g., by retroreflecting and modulating the broadcast signal). The request for power may include identity or location information for power receiver 20, information about power needs of power receiver 20, or information about economic parameters of requested power transmission. Signal receiver 22 may be configured to receive an electromagnetic (e.g., RF or optical) signal or an acoustic signal.) to enable the at least one receiver to report an identification to the at least one transmitter; (par 0056 and 0059; Optionally, location unit 14 may interpret this signal or other information to determine a receiver location, as shown in step 44. In some embodiments, the signal may include identifying information for power receiver 20, in which case, location unit 14 may use the identifying information to determine a location for power receiver 20 (e.g., by accessing a location database, or by determining a previous location for the same unit). In some embodiments, location unit 14 may determine an attitude of the receiving unit (e.g., by signal strength, by interpreting a signal including attitude information, or by imaging).)

wherein said at least one transmitter is further configured, on receipt of said identification from said at least one receiver, either (a) to deny power transmission to said at least one receiver or (b) to cause said single beam emitter to direct the single beam, now conveying a second amount of energy, to said at least one receiver, based on at least one of (i) the receiver identification or (ii) the power requirements received by said at least one transmitter from said at least one receiver. (Par 0059-0060)
Hyde does not disclose the first safe minimal amount of energy capable of powering up the at least one receiver,
However, Hilario discloses an analogous art where a first electronic device optically communicates with a second electronic device. Each of the devices includes one or more optical transmitters, one or more optical receivers, and one or more lenses where each of the lenses includes at least a first and a second optical path that are optically isolated from each other. One or more optical transmitters of such a first or electronic device may periodically, continually, or otherwise transmit (such as in response to a signal from one or more alignment elements) and one or more receivers of the other device may periodically, continually, or otherwise (such as in response to a signal from one or more alignment elements) monitor for such a transmission.
Upon receipt of such a transmission, the device including the receiver may wake up and/or otherwise alter the power state of a power transmission and/or charging system component of the first and/or second electronic device in order for power transmission and/or charging to be performed between the first and second electronic devices. (Par. 0031).
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to wake the load up with a control motivated by the desire to efficiently transmit power to the load so that power the appropriate amount of power is transmitted to the load to save power. 

Re Claim 12; Hyde discloses wherein the at least one receiver has an identifying pattern which can be detected by said at least one transmitter in order to qualify the at least one receiver as a potentially legitimate receiver. (Par 0049)

Re Claim 13; Hyde discloses wherein said identifying pattern is optical. (Par 0049)

Re Claim 16; Hyde discloses wherein said at least one transmitter is adapted to transmit power to at least one of said receivers, said power being at a level which is less than the power reception capabilities of said at least one receiver, and less than the power reception capabilities of said at least one receiver's power client(s) and less than the maximal safe power transmission limit of said transmitter. (Par 0054)

Re Claim 17; Hyde discloses wherein said at least one transmitter is adapted to determine a transmission profile of power to be transmitted, based on data received from at least one of said receivers. (par 0055 and 60 The request for power may include identity or location information for power receiver 20, information about power needs of power receiver 20, As shown in step 58, power receiver 20 receives beamed power in response to the request via power receiving unit 26.)

Re Claim 18; Hyde discloses wherein said transmission profile is generated from an algorithm processed in said at least one transmitter, or in a device in communication therewith. (par 0055 and 60 The request for power may include identity or location information for power receiver 20, information about power needs of power receiver 20, As shown in step 58, power receiver 20 receives beamed power in response to the request via power receiving unit 26.)

Re Claim 20; Hyde discloses wherein the identification further comprises at least the energy requested by the at least one receiver from the at least one transmitter, and the capability of the at least one receiver to handle the energy it will receive from the at least one transmitter. (par 0009, 10 etc.)


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) and further in view of Chan et al. (US 2015/0141086)

Re Claims 14 and 15; Hyde discloses identification as discussed above. 
Kwon does not disclose wherein said identifying pattern results from a retroreflection from at least one receiver and wherein at least one of said receivers comprises at least one filter that may transmit or block certain wavelengths that may provide identification data enabling the receiver to be capable of receiving power from transmitters matching a characteristic of said at least one filter.
However, Chan discloses wherein at least one receiver has an identifying pattern which can be detected by said transmitter in order to qualify the receiver as a potentially legitimate receiver, wherein said identifying pattern is optical and wherein said identifying pattern results from a retroreflection from at least one receiver (Fig. 29 and also see Par 0113)
Therefore, it would have been obvious to one of the ordinary skilled to have included a retroreflection to the receiver in order to efficiently identify the transmitter based on reflection which reflects the maximum light back to its source minimizes the scattering of light.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde et al. (US 2010/0078995) in view of Hilario et al. (US 2015/0270900) and further in view of Takeuchi. (US 2013/0328417)

Re Claim 19; Hyde disclosure has been discussed above
Hyde does not disclose wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver.  
Takeuchi discloses wherein said at least one transmitter is at least two transmitters, and at least one of said receivers is adapted to report its power needs to all of said at least two transmitters, so that the sum of all power needs requested by that at least one receiver does not exceed the maximal power handling capabilities of said receiver. (Par. 0102)
Therefore, it would have been obvious to one of the ordinary skilled in the art at the filing of the invention to include additional transmitter motivated by the desire to increase power availability to the loads so that the load is provided with adequate amount of power needed to operate efficiently. 

Response to Arguments
Applicant's arguments filed 08/19/2022 have been fully considered but they are not persuasive. 
On page 9, applicant argues “however from the applicant’s understanding of Hyde’s system, the location unit 14 does not transmit power or energy, even at what at what is considered a lower level, nor does it send out a “beam””
	However, the examiner respectfully disagrees, As shown in the rejection, Hyde transmits low power. For instance,” Par 0048 of Hyde discloses Transmitter 16 may be configured to broadcast an electromagnetic signal (e.g., an optical or RF signal) or an acoustic signal, and receiver 18 may be configured to receive an electromagnetic or acoustic signal, which may not be of the same character or frequency as the signal broadcast by transmitter 16”. Optical signal is understood or well-known as a beam. It should further be known that item 14 used about is divided into 16 and 18 respectfully. The description of par 0056 indicates that the signal transmitted from device 16 is mainly for information purposes and it is widely known that data signals are always lower in power magnitude as compared to power signals. Par 0057 concluded that “As shown in step 46, power source 10 beams power to power receiver 20 via power beaming unit 12.”

On page 10, Applicant argues that the location unit 14, whose output, the Applicant understands, is regards by the Examiner as being equivalent to the first minimal energy allotment, only transmits data and does not transmit power to an extent that could be called “first minimal energy allotment” of claim 1. This submission is clear from, for instance par 0051 of Hyde.
The phase “minimal energy allotment” of claim 1 was carefully drafted by the applicant to indicate a useful quantity of energy, and not simply data transmitted signal. 
	However, the Examiner respectfully disagree. The claim was carefully read and understood by the Examiner and as understood, the description and the function provided by the applicant toward the “first minimal energy signal” is merely a data transmission signal. For instance, the claim recites “when any of the said receivers are in a sleep mode, said first minimal energy allotment emitted by the first single beam emitter is configured to wake up said at least one receiver causing said at least one receiver to respond with said data transmission.” No where did the claim state that the “first minimal energy signal” is used in powering the receiver rather merely waking them up. That is a function of a data signal not a power signal. Furthermore, the Applicant admitted that data signal contains some aspect of minimal power. See page 11 lines 4-7. The claim does not define the “first minimal energy signal” with a number or a range but merely any signal lower than the second amount of energy and as admitted by the Applicant, data signal meets that definition. 
Again, ” Par 0048 of Hyde discloses Transmitter 16 may be configured to broadcast an electromagnetic signal (e.g., an optical or RF signal) or an acoustic signal, and receiver 18 may be configured to receive an electromagnetic or acoustic signal, which may not be of the same character or frequency as the signal broadcast by transmitter 16”. Emphasis added.

	On page 12, Applicant further that the application as filed, there is stated that: 
"The system should also enable true zero energy shutdown mode without draining the 
battery, while still maintaining the capability to detect legitimate receivers." 
The applicant submits that this sentence, which could be regarded as one "object of the invention", provides a simple and unambiguous interpretation regarding the level of energy that is intended in the recitation in the second element of claim 1, referring to the ability of the first energy allotment to wake up a sleeping receiver. In this application, the interpretation of the waking up of a sleeping receiver is intended to include even situations where the receiver circuits are completely shut down, and draw no power at all from the receiver's battery. Besides the above-referenced sentence on page 4 of the application, in which the intended object of the invention is enunciated, on page 5, paragraph 5 in the Summary Section, there is stated: 
"Receivers may also be capable of complete shutdown, consuming no energy when power is not transmitted to them. When a receiver is detected the transmitter may supply it with at least a first minimum energy which is predetermined to be enough to power up the receiver and allow it to report its Minimum ID - which will be defined later in this disclosure - to the transmitter via the communication means mentioned earlier, or via a proxy server."
The Examiner understands that the claim is read in light of the specification and the specification is not to be read into the claim. The claim as written was addressed by the Examiner and if the Applicant has extra limitation that would clarify the scope of the claim in terms of directing the claims towards the scope of the specification, the applicant is urged to provide such amendment instead of quoting the specification in the argument. 
Again, the combination of references treated the “first minimal energy allotment” as a wake-up being argued. Emphasis added.

On Page 14, Applicant argues While disregarding the last phrase of the Examiner's assertion regarding the need to avoid damages to the load (since there is no mention in claim 1 of anything related to damages to the load), the applicant submits that the interpretation of the Examiner regarding the functionality of the Hilario system is totally erroneous. The applicant believes that the Examiner is citing the aforesaid paragraph [0031] from Hilario, simply because there appears therein the concept of waking up a device by means of an optical transmission, without properly reviewing the complete context and implementation of that concept. Paragraph [0031] states: [0031] By way of yet another example, one or more optical transmitters and/or optical receivers may be utilized to wake up and/or otherwise alter the power or other state of one or more components of a first electronic device and/or a second electronic device. 
For example, such a component may be a power transmission and/or charging system component. In such an example, one or more optical transmitters of such a first or electronic device may periodically, continually, or otherwise transmit (such as in response to a signal from one or more alignment elements) and one or more receivers of the other device may periodically, continually, or otherwise (such as in response to a signal from one or more alignment elements) monitor for such a transmission. Upon receipt of such a transmission, the device including the receiver may wake up and/or otherwise alter the power state of a power transmission and/or charging system component of the first and/or second electronic device in order for power transmission and/or charging to be performed between the first and second electronic devices. Similar structures and/or conditions as those discussed above with respect to docking may be used initiate transmission, as may any other suitable structures and/or conditions. (Emphases added).
However, the Examiner respectfully disagree, the Examiner’s motivation was in line with the guidance provided by the office. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Nevertheless, the examiner read the paragraphs cited by the applicant as a whole and wrote up that motivation. The motivation was designed to show the benefit for the combination of references. Note that thus far, the applicant has not argued against the functionality of the reference in light of the claim, but rather arguing terms in the claim. It is believed that all the claimed limitations presented has been met. 
 
 
Conclusion

 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lu (US 2012/0326660). A system for wireless power transmission may include one or more charging panels and one or more powered devices. The charging panel may include a pilot analysis circuitry, processor and power transmitter. The pilot analysis circuitry may be configured to analyze the magnitude and phase of a pilot signal from the powered device, based on which the processor may be configured to determine a complex conjugate of the pilot signal.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449.  The examiner can normally be reached on Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL KESSIE/
09/08/2022
Primary Examiner, Art Unit 2836